UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period November 30, 2014 or [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 or the transition period from to Commission File Number: 001-34039 RED GIANT ENTERTAINMENT, INC. (Exact name of registrant as specified in its charter) Nevada 98-0471928 (State or other jurisdiction ofincorporation or organization) (I.R.S. Employer Identification No.) 614 E. Hwy 50, Suite 235, Clermont, Florida (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (866) 926-6427 N/A (Former name, former address and former fiscal year, if changed since last year) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [X] No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer,""accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large acceleratedfiler [ ]Acceleratedfiler [ ] Non-accelerated filer [ ]Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ] No [X] As of June 2, 2015, there were 2,988,799,395 shares of our common stock, $0.0001 par value per share, issued and outstanding. RED GIANT ENTERTAINMENT, INC. TABLE OF CONTENTS Page PART I FINANCIAL INFORMATION Item 1. Financial Statements 3 Balance Sheet as of November 30, 2014 (Unaudited) and August 31, 2014 3 Statement of Operations for the Three Months Ended November 30, 2014 and 2013 (Unaudited) 4 Statements of Cash Flows for the Three Months Ended November 30, 2014 and 2013 (Unaudited) 5 Notes to Financial Statements (Unaudited) 6 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 13 Item 3. Quantitative and Qualitative Disclosures About Market Risk 14 Item 4. Controls and Procedures 14 PART II OTHER INFORMATION Item 1. Legal Proceedings 15 Item 1A. Risk Factors 15 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 15 Item 3. Defaults Upon Senior Securities 16 Item 4. Mine Safety Disclosures 16 Item 5. Other Information. 16 Item 6. Exhibits 16 SIGNATURES 17 2 PART I FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS. Red Giant Entertainment, Inc. Consolidated Balance Sheets November 30, August 31, (unaudited) ASSETS Current Assets Cash and cash equivalents $ $ Inventory Total Current Assets Property and equipment, net of accumulated depreciation of $6,476 and $5,103, respectively TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current Liabilities Accounts payable $ $ Shareholder loans Convertible notes payable, net of discount Derivative liability, notes Derivative liability, warrants Total Current Liabilities TOTAL LIABILITIES Stockholders' Deficit Preferred stock: 100,000,000 authorized; $0.0001 par 10,000,000 shares issued and outstanding - Common stock: 6,000,000,000 authorized; $0.0001 par 2,697,687,232 and 2,540,260,752 shares issued and outstanding Additional paid in capital Treasury stock, at cost; 1,785,900 shares ) ) Accumulated deficit ) ) Total Stockholders' Deficit ) ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ $ See accompanying notes to unaudited consolidated financial statements 3 Red Giant Entertainment, Inc. Consolidated Statements of Operations (unaudited) For the Three Months Ended November 30, Revenues $ $ Cost of sales 58 Operating Expenses Selling and marketing Compensation Professional General and administration Depreciation and amortization Total operating expenses Net loss from operations ) ) Other income (expense) Interest expense ) ) Change in derivatives ) ) Gain (loss) on settlement of liabilities and derivative valuation - ) Income taxes - - Net loss $ ) $ ) Basic and dilutive loss per share $ ) $ ) Weighted average number ofshares outstanding See accompanying notes to unaudited consolidated financial statements 4 Red Giant Entertainment, Inc. Consolidated Statements of Cash Flows (unaudited) Three Months Ended November 30, CASH FLOWS FROM OPERATING ACTIVITIES: Net (loss) $ ) $ ) Adjustment to reconcile Net Income to netcash provided by operations: Depreciation and amortization Amortization of deferred financing costs Change in derivatives (Gain) Loss on settlements - Changes in operating assets and liabilities: (Increase) decrease in operating assets: Accounts receivable - ) Inventory - Prepaid expenses and other assets - ) Increase (decrease) in operating liabilities: Accrued expenses ) ) Total adjustments Net Cash (Used in) Operating Activities ) ) CASH FLOWS FROM INVESTING ACTIVITIES: Net Cash (Used in) Investing Activities - - CASH FLOWS FROM FINANCING ACTIVITIES: Shareholder loans, net ) Proceeds from Loan(s) Proceeds from issuance of stock - Net Cash (Used in) Provided by Financing Activities Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $
